Exhibit 10.20 500 Expressway Drive South Brentwood, NY 11717 Phone: 631.231.4600 Fax: 631.404.3899 www.medical-action.com June 14, 2012 Mr. Chuck Kelly [] [] Dear Chuck, As approved by Paul D. Meringolo, CEO & President, and the Board of Directors, I am providing you with a summary of your Fiscal Year 2013 compensation program as an Executive Officer and member of the Executive Leadership Team: · Effective July 1, 2012 your new title will be President & General Manager – Patient Care · Base Salary - $11,538.46 bi-weekly to be effective July 1, 2012 (Subject to applicable taxes) · Salary adjustment of $4,166.66 per month to be paid on the last payroll of each month in FY’13. (Effective July 2012 and subject to applicable taxes)You must be employed at the time of payment to be eligible · Bonus Opportunity at 50% of base upon achievement of $12.7M in Operating Income · 20,000 Restricted Shares granted upon achievement of $15M in Operating Income · Car allowance of $15,000 per year Your leadership and dedication to our Values in Action will allow us to achieve our goals in FY’13.Please sign and return this document to me at your earliest convenience. Sincerely, /s/ Laurie Darnaby Laurie Darnaby, SPHR Vice President of Human Resources /s/ Chuck Kelly 08/20/2012 Chuck Kelly, President & General Manager - Date Patient Care
